Citation Nr: 0308047	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  94-48 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for postoperative 
residuals of a ganglion cyst of the right wrist for the 
period October 1, 1992, to July 13, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a ganglion cyst of the right wrist 
for the period commencing July 14, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973 and from June 1975 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1993 by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 1996 and July 2000, the Board remanded this case to 
the RO for further development of the evidence.  The case was 
most recently returned to the Board in April 2003.


FINDINGS OF FACT

1.  Since the veteran's separation from service, 
postoperative residuals of a ganglion cyst of the right wrist 
have been primarily manifested by slight limitation of motion 
of the wrist and pain on use of the wrist.

2.  Degenerative disc disease of the cervical spine is 
primarily manifested by slight to moderate limitation of 
motion and pain on use of the neck.

3.  Lumbosacral strain is primarily manifested by slight 
limitation of flexion, lateral bending, and rotation and 
moderate limitation of extension, with pain on extended use 
of the lower back.


CONCLUSIONS OF LAW

1. An evaluation of 10 percent is warranted for postoperative 
residuals of a ganglion cyst of the right wrist for the 
period October 1, 1992, to July 13, 1999.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 
5214, 5215 (2002)

2. An evaluation in excess of 10 percent for postoperative 
residuals of a ganglion cyst of the right wrist for the 
period commencing July 14, 1999, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Codes 5214, 5215 (2002)

3. An evaluation of 20 percent is warranted for degenerative 
disc disease of the cervical spine.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5003, 5010, 
5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

4. An evaluation of 20 percent is warranted for lumbosacral 
strain.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Codes 5292, 5295 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
December 2002, in a telephone call and in a letter, VA's 
Tiger Team at the RO in Cleveland, Ohio, notified the veteran 
that he was expected to identify any and all providers of 
treatment for the service connected disabilities for which he 
is seeking higher evaluations and that VA would assist him in 
obtaining any such records.  The veteran has not identified 
any non-VA treatment providers, and the RO has obtained his 
VA treatment records.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Court has also held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  As the veteran has appealed the initial ratings 
for his disabilities, the Board will consider whether staged 
ratings are appropriate.  The Board notes that, for the 
veteran's right wrist disability, the RO assigned staged 
ratings.

I. Right Wrist Disability

38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002) provides that 
an evaluation of 10 percent is warranted for limitation of 
motion of a wrist of either the major or minor upper 
extremity when palmar flexion is limited in line with the 
forearm or dorsiflexion is less than 15 degrees.  10 percent 
is the maximum schedular evaluation.

38 C.F.R. § 4.71a, Diagnostic Code 5214 (2002) pertains to 
ankylosis of a wrist and provides evaluations ranging from 30 
to 50 percent for ankylosis of the wrist of the major upper 
extremity.

At a VA orthopedic examination in December 1992, a history of 
removal of a ganglion cyst of the right wrist was noted.  The 
veteran complained of loss of motion of the right wrist.  He 
is right hand dominant.  On examination, the right wrist had 
45 degrees of dorsiflexion to 30 degrees of palmar flexion, 
compared to 60 degrees of dorsiflexion and 30 degrees of 
palmar flexion of the left wrist.  There was no instability 
of the right wrist.  A neurologic examination of the right 
hand was intact.  The pertinent diagnosis was status post 
ganglion cyst removal of the right wrist, with mild loss of 
dorsiflexion motion.

At a personal hearing in January 1994, the veteran testified 
that: he had some limitation of motion of the right wrist; 
sometimes, he had problems in gripping and opening jars with 
his right wrist; he didn't have the strength in the right 
wrist which he used to have, and he got tingling in the wrist 
and spasms at times; he got "sort of a sharp pain [in the 
right wrist] every now and again if I overdo it" and his 
right hand would cramp.

VA X-rays of the right wrist in December 1997 were negative.

At a VA examination in December 1997, the veteran complained 
of generalized pain around the right wrist.  On examination, 
dorsiflexion of the right wrist was to 50 degrees and palmar 
flexion was to 60 degrees; ulnar deviation was to 25 degrees, 
and radial deviation was to 20 degrees, which was equal to 
the left side; there was no swelling of the right wrist and 
no tenderness in the right wrist joint; the veteran could 
make a fist on both sides.  The pertinent diagnosis was right 
wrist ganglion postoperative removal with no residuals 
present in the right wrist.

At a VA examination in October 2000, range of motion of the 
right wrist was dorsiflexion to 60 degrees, active palmar 
flexion to 50 degrees, active ulnar deviation to 20 degrees, 
and radial deviation to 20 degrees.  Range of motion of the 
right wrist was limited by pain.  X-rays were within normal 
limits.  The pertinent diagnosis was residuals of ganglion 
cyst, right wrist, with minimal degree of limitation of 
motion.

With regard to the evaluation of the veteran's right wrist 
disability, the Board notes that the limitation of motion of 
the wrist found on VA examinations in December 1992, December 
1997, and October 2000 does not warrant a compensable 
evaluation under Diagnostic Code 5215.  Ankylosis of the 
right wrist has not been demonstrated, and so a rating under 
Diagnostic Code 5214 is not in order.  The veteran's pain on 
use of the right wrist warrants an evaluation of 10 percent, 
but no more, under 38 C.F.R. §§ 4.40, 4.59, and the holding 
in DeLuca.  The Board understands the veteran's testimony at 
the hearing before a hearing officer in January 1994 to have 
been that he has had pain on use of the right wrist since his 
separation from service, and his testimony in that regard is 
credible.  Such being the case, the Board concludes that the 
veteran is entitled to an evaluation of 10 percent for 
postoperative residuals of a ganglion cyst of the right wrist 
for the period October 1, 1992, to July 13, 1999.  However, 
the Board finds that there is no basis on which to allow a 
schedular rating in excess of 10 percent for the veteran's 
right wrist disability for any period of time during the 
appeal period, as 10 percent is the maximum schedular rating.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Code 5215 (2002); DeLuca, supra.   

II. Degenerative Disc Disease of Cervical Spine

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002) provides that 
arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002) provides that 
slight limitation of motion of the cervical spine warrants an 
evaluation of 10 percent.  Moderate limitation of motion 
warrants an evaluation of 20 percent.  An evaluation of 30 
percent requires severe limitation of motion.

During the pendency of the veteran's appeal, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome, was revised.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  When the law or regulations applicable to 
a claim change during the pendency of an appeal, the version 
more favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).

The former Diagnostic Code 5293 provided that mild 
intervertebral syndrome warranted an evaluation of 10 
percent.  Moderate intervertebral disc syndrome, with 
recurring attacks, warranted an evaluation of 20 percent.  An 
evaluation of 40 percent required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  

The revised Diagnostic Code 5293 provides that intervertebral 
disc syndrome shall be rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A note to revised Diagnostic Code 5293 provides that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome which 
are present constantly, or nearly so.

At a VA orthopedic examination in December 1992, a history of 
injury to the cervical spine in a motorcycle accident was 
noted.  The veteran stated that he had had steroid 
injections.  He complained of pain with rotation of his neck 
to the right.  On examination, his cervical spine was not 
tender.  Range of motion of the cervical spine was from 30 
degrees of extension to 45 degrees of flexion, and rotation 
of 60 degrees to the right and 80 degrees to the left limited 
further by pain.  A neurologic examination of the upper 
extremities was intact.  X-rays showed degenerative changes 
of the cervical spine.  The pertinent diagnosis was chronic 
cervical strain.

VA X-rays of the cervical spine in December 1997 showed 
degenerative disc disease, with disc space narrowing at C5-6 
and C6-7.

At a VA examination in July 1999, range of motion of the 
cervical spine was flexion to 50 degrees, extension to 45 
degrees, right and left lateroflexion to 30 degrees, and 
right and left rotation to 60 degrees.

A VA cervical myelogram and CT scan of the cervical spine in 
February 2000 showed; multiple level broad-based osteophyte-
disc complexes causing mild to moderate spinal stenosis at 
C4-5 with mild cord compression, mild stenosis at C5-6 
without cord compression, and mild stenosis at C6-7 without 
cord compression; and neuroforaminal stenosis at C4-5, 
moderate on the left, at C5-6, bilaterally, mild on the right 
and moderate on the left, and bilateral at the level of C6-7, 
mild, secondary to facet joint hypertrophy.

At a VA examination in October 2000, the veteran complained 
of pain and decreased range of motion of his neck.  He gave a 
history of multiple injuries to the cervical spine in a 
motorcycle accident and from parachute jumping.  On 
examination, range of motion of the cervical spine was 
flexion to 50 degrees, active painful extension to 40 
degrees, active lateroflexion of 20 degrees to the right and 
40 degrees to the left, and painful rotation of 10 degrees to 
the right and 80 degrees to the left.  On neurologic 
examination of the upper extremities, motor function of 3/5 
was abnormal; no muscle atrophy was appreciated; and sensory 
function to the right hand in a glove distribution was 
normal.  X-rays revealed degenerative disc disease of C5-6 
and C6-7.  The examiner reported that the veteran exhibited 
some increased pain with extension and right rotation of his 
neck.  The pertinent diagnosis was degenerative disc disease 
of the cervical spine.

VA treatment notes show that, in March 2002 and November 
2002, the veteran received injections of Marcaine to the 
right upper trapezius to relieve cervical spine area pain.

The limitation of motion of the veteran's cervical spine 
found on VA examinations in December 1992, July 1999, and 
October 2000 was, the Board finds, slight to moderate.  
Considering the fact that range of motion of the veteran's 
neck is often painful, the Board finds that the disability 
picture presented by the veteran's cervical spine disorder 
more nearly approximates the criteria for an evaluation of 20 
percent under Diagnostic Codes 5003, 5010, 5290 and the 
holding in DeLuca.  That evaluation is also warranted for 
moderate cervical spine disc pathology under the former 
Diagnostic Code 5293.  The veteran has not had incapacitating 
episodes of cervical intervertebral disc pathology as that 
term is defined in the note to revised Diagnostic Code 5293, 
and so an evaluation in excess of 20 percent is not warranted 
under revised Diagnostic Code 5293.  Entitlement to an 
evaluation of 20 percent for degenerative disc disease of the 
cervical spine is established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5003, 5010, 
5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

III. Lumbosacral Strain

38 C.F.R. § 4.71a, Diagnostic Code 5292 provides that slight 
limitation of motion of the lumbar spine warrants an 
evaluation of 10 percent.  Moderate limitation of motion of 
the lumbar spine warrants an evaluation of 20 percent.  An 
evaluation of 40 percent requires severe limitation of 
motion.

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), pertaining to 
lumbosacral strain, provides that lumbosacral strain with 
characteristic pain on motion warrants an evaluation of 10 
percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position warrants an evaluation of 20 percent.  An 
evaluation of 40 percent requires severe lumbosacral strain, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

At a VA orthopedic examination in December 1992, a history of 
an injury to the lumbosacral spine in a parachute jump was 
noted.  On examination, there was no tenderness of the 
lumbosacral spine.  Range of motion was flexion to 90 
degrees, extension to 10 degrees, and lateral bending of 20 
degrees, bilaterally.  A neurologic examination of the lower 
extremities was intact.  Straight leg raising was negative.  
The pertinent diagnosis was chronic lumbar strain.

At the hearing in January 1994, the veteran testified that: 
he had left his jobs as a truck driver and as a drill press 
operator in part because of his low back problem; he was 
unable to perform the lifting, turning, and twisting required 
for the drill press job due to lumbar strain; he wore a back 
brace with shoulder straps; he had constant low back pain 
which at times made him lie on the floor and put his legs up; 
and mopping or sweeping for more than 10 minutes would 
produce spasms.

VA X-rays of the lumbar spine in December 1997 showed minimal 
degenerative changes and slight anterior wedging at T-12, 
which might be developmental.

At a VA examination in December 1997, the veteran complained 
of discomfort in the low back, with occasional radiation down 
the right leg.  On examination, the spine was straight and 
there was no guarding of the paravertebral muscles.  Range of 
motion was forward flexion to 90 degrees, backward extension 
to 30 degrees, lateral bending to the right and left of 30 
degrees, and rotation to the right and left of 40 degrees.  
Straight leg raising was to 70 degrees, bilaterally.  The 
veteran could walk on tiptoes and on heels, indicating good 
muscle strength.  He had no loss of sensation in the lower 
extremities.  The examiner found that the veteran might have 
sciatica which alternated between the legs.  The pertinent 
diagnosis was low back strain with some discomfort in the 
mid-back with sciatic radiation which alternated between the 
right and left side.

At a VA orthopedic clinic in December 1998, the veteran 
complained of low back pain and intermittent numbness of the 
left leg from the knee distally.  The impression was chronic 
low back pain.

A VA MRI of the thoracic and lumbar spine in July 1999 showed 
early degenerative changes at L1-2 and no evidence of 
herniation.  The remainder of the study from T-12 to S-1 was 
normal.

At a VA examination in July 1999, a history of injuries to 
the lumbar spine from parachute jumping was noted.  On 
examination, range of motion of the lumbar spine was flexion 
to 90 degrees, extension to 30 degrees, lateral bending to 
the 
right and left of 30 degrees, and rotation to the right and 
left of 60 degrees.  Lumbar X-rays revealed 
spondylolisthesis, grade I, at L5- S1.

At a VA examination in October 2000, the veteran complained 
of constant back pain while standing or sitting for long 
periods of time.  He stated that he could walk, drive a car, 
take out the trash, cook, and vacuum, but he didn't like to 
climb stairs or garden because of discomfort.  On 
examination, his gait was normal, but he indicated that his 
gait and posture changed if he walked or stood for a long 
period of time.  Range of motion of the lumbar spine was 
flexion to 70 degrees, with pain, extension to 20 degrees, 
with pain, lateral motion to the right and the left to 20 
degrees, with pain, and rotation to the right of 35 degrees 
and to the left of 20 degrees, with pain.  On neurologic 
examination, lower motor function was abnormal at 3/5; 
sensory function was decreased on both legs, left greater 
than right in a stocking glove distribution; and reflexes 
were within normal limits.  X-rays revealed mild anterior 
bony degenerative changes.  The examiner reported that the 
veteran had decreased range of motion of the lower back, with 
significant pain in all degrees of motion.  The diagnosis was 
lumbosacral strain.

VA treatment records show that the veteran received 
injections of Marcaine into the lumbar paraspinal muscles in 
August 2001, March 2002, September 2002, and November 2002.

The limitation on flexion, lateral flexion, and rotation of 
the veteran's lumbosacral spine found on VA examinations in 
December 1992, December 1997, July 1999, and October 2000 has 
been only slight but the limitation of extension of the 
veteran's back found on examinations is, the Board finds, 
most accurately characterized as moderate.  The evidence also 
shows that the veteran has had pain on use of his back since 
separation from service which has interfered with workplace 
tasks.  These findings present a disability picture which 
more nearly approximates the criteria for an evaluation of 20 
percent under Diagnostic Code 5292 and the holding in DeLuca.  
However, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5295, because symptomatology 
of severe lumbosacral strain has not been found by VA 
examiners.  Entitlement to an evaluation of 20 percent, but 
no more, for lumbosacral strain is established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); DeLuca, supra.

IV. Extraschedular Evaluations

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's right wrist, cervical spine, and lumbosacral 
spine disorders is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  The Board notes that the veteran's 
disabilities have not required frequent hospitalizations and 
that the increased evaluations granted by this decision 
reflect the interference with employment associated with the 
disabilities in question.  The Board is, therefore, not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation of 10 percent is granted for postoperative 
residuals of a ganglion cyst of the right wrist for the 
period October 1, 1992, to July 13, 1999.

An evaluation in excess of 10 percent for postoperative 
residuals of a ganglion cyst of the right wrist for the 
period commencing July 14, 1999, is denied.

An evaluation of 20 percent is granted for degenerative disc 
disease of the cervical spine, subject to governing 
regulations concerning monetary awards.

An evaluation of 20 percent is granted for lumbosacral 
strain, subject to governing regulations concerning monetary 
awards.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

